EXHIBIT 10.12

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is made as of August 6th, 2019
between Leggett & Platt, Incorporated (the “Company”) and Jeffrey L. Tate (the
“Executive”).

RECITALS

On August 6th, 2019, the Executive was appointed Chief Financial Officer of the
Company, to be effective September 3, 2019 (the “Start Date”). As an inducement
to accept this position, the Company will pay the Executive a cash signing bonus
of $250,000 (the “Cash Incentive”). The Executive will have certain repayment
obligations with respect to the Cash Incentive if his employment is terminated
within two years of the Start Date.

As a further inducement, the Company has agreed to provide certain benefits to
the Executive in the event his employment is terminated under certain
circumstances within two years of the Start Date.

NOW, THEREFORE, for good and valuable consideration, the Company and the
Executive agree as follows:

 

1.

Repayment Obligation.

1.1    General. If the Executive is terminated for Cause (defined below) or
voluntarily terminates employment (other than for Good Reason, defined below)
within 24 months of the Start Date, the Executive shall pay the Company (the
“Repayment Obligation”) according to the following schedule:

(a)    100% of the Cash Incentive for a termination within 12 months of the
Start Date; and

(b)    50% of the Cash Incentive for a termination between 12 months and 24
months of the Start Date.

1.2    Termination by Company for Cause. The Company’s termination of the
Executive’s employment for “Cause” shall be limited to the following:

(a)    The Executive’s conviction of any crime involving money or other property
of the Company or any of its affiliates (including entering any plea bargain
admitting criminal guilt), or a conviction of any other crime (whether or not
involving the Company or any of its affiliates) that constitutes a felony in the
jurisdiction involved; or

(b)    The Executive’s willful breach of the Company’s Code of Business Conduct
(or any successor policy) which causes significant injury to the Company; or

(c) The Executive’s willful breach of the Company’s Financial Code of Ethics (or
any successor policy) which causes significant injury to the Company; or

 

1



--------------------------------------------------------------------------------

(d)    The Executive’s willful act or omission involving fraud,
misappropriation, or dishonesty that (i) causes significant injury to the
Company or (ii) results in a material personal enrichment to the Executive at
the expense of the Company; or

(e)    The Executive’s willful violation of specific written directions of the
Board provided that such directions are consistent with this Agreement and the
Executive’s duties and do not constitute Company Action as defined in
Section 1.3, and provided that such violation continues following the
Executive’s receipt of written notice by the Board specifying the specific acts
or omissions alleged to constitute such violation and such violation continues
after affording the Executive reasonable opportunity to remedy such failure
after receipt of such notice; or

(f)    The Executive’s continued, repeated, willful failure to substantially
perform his duties; provided, however, that no discharge shall be deemed for
Cause under this subsection (f) unless the Executive first receives written
notice from the Board advising the Executive of specific acts or omissions
alleged to constitute a failure to perform his duties, and such failure
continues after the Executive has had a reasonable opportunity to correct the
acts or omissions so complained of.

No act or failure to act on the Executive’s part shall be considered “willful”
unless done, or omitted to be done, by the Executive without reasonable belief
that his action or omission was in the best interest of the Company. Moreover,
the Executive’s employment shall not be terminated for Cause unless and until
there shall have been delivered to the Executive a Notice of Termination duly
adopted by the affirmative vote of at least a majority of the directors of the
Board at a meeting of the Board (after reasonable notice to the Executive and an
opportunity for the Executive, together with his counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Executive was in
violation of Section 1.2(a), (b), (c), (d), (e) or (f) and specifying the
particulars thereof in detail.

A termination shall not be deemed for Cause if, for example, the termination
results from the Company’s determination that the Executive’s position is
redundant or unnecessary or that the Executive’s performance is unsatisfactory
or if the termination stems from the Executive’s refusal to agree to or accept
any Company Action described in Section 1.3.

1.3    Termination by Executive for Good Reason. The Executive may terminate his
employment for “Good Reason” by giving notice of termination to the Company
following (i) any Company Action or (ii) receipt of notice from the Company of
the Company’s intention to take any such Company Action.

“Company Actions” which may lead to a termination of employment for Good Reason
(collectively and severally) are as follows:

(a)    A reduction by the Company in the Executive’s base salary as in effect on
the Start Date; or

 

2



--------------------------------------------------------------------------------

(b)    A change in the Executive’s reporting responsibilities, titles or offices
as in effect on the Start Date that results in a material diminution within the
Company of title, authority or responsibility; or

(c)    The assignment to the Executive of any duties or responsibilities that,
in any material aspect, are inconsistent with the Executive’s duties and
responsibilities with the Company on the Start Date; or

(d)    A material reduction in target annual incentive opportunity as in effect
on the Start Date, expressed as a percentage of base salary; or

(e)    A requirement by the Company that the Executive be based or perform his
duties more than 50 miles from his principal work location on the Start Date,
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s business travel obligations or, if the Executive
consents in writing to any relocation, the failure by the Company to pay (or
reimburse the Executive for) all reasonable expenses incurred by him relating to
a change of his principal residence in connection with such relocation; or

(f)    A material reduction in annual target value of long-term incentive awards
as in effect on the Start Date (with the value determined in accordance with
generally accepted accounting standards); or

(g)    A failure by the Company to obtain the assumption agreement to perform
this Agreement by any successor as contemplated by Section 4 of this Agreement;
or

(h)    Any purported termination of the Executive’s employment by the Company
for Cause that is not carried out (i) pursuant to a Notice of Termination which
satisfies the requirements of Section 1.4 and (ii) in accordance with
Section 1.2; and for purposes of this Agreement, no such purported termination
shall be effective.

1.4    Notice of Termination. Any purported termination of the Executive’s
employment within two years of the Start Date shall be communicated by a written
“Notice of Termination” delivered to the other party.

(a)    A Notice of Termination by the Company under Section 1.2 (for Cause)
shall set forth, in reasonable detail, the facts and circumstances claimed to
provide a basis for termination of employment under the applicable Section.

(b)    A Notice of Termination by the Executive under Section 1.3 (Good Reason)
shall be delivered no later than 90 days from the date of the Company Actions
upon which the termination is based and shall set forth, in reasonable detail,
the facts and circumstances claimed to provide a basis for termination of
employment.

1.5    Date of Termination. The date the Executive’s employment is terminated
under Section 1 of this Agreement is the “Date of Termination.” If the
Executive’s employment is terminated for Cause, the Date of Termination shall be
the date specified in the Notice of

 

3



--------------------------------------------------------------------------------

Termination. If the Executive’s employment is terminated for Good Reason, the
Date of Termination shall be the date specified in the Notice of Termination,
which shall be between 30 and 60 days following delivery of the Notice of
Termination; provided, if, within 30 days of receipt of such notice, the Company
takes such appropriate actions as are necessary to correct, reverse or cure the
Company Actions that the Executive identifies as causing Good Reason, then no
Good Reason shall have occurred and the Notice of Termination shall be deemed
withdrawn. For any other termination by the Company or the Executive, the Date
of Termination shall be 30 days after the Notice of Termination is delivered.

Any dispute by a party hereto regarding a Notice of Termination delivered to
such party must be conveyed to the other party within 30 days after the Notice
of Termination is given. If the particulars of the dispute are not conveyed
within the 30 day period, then the disputing party’s claims regarding the Notice
of Termination shall be forever deemed waived.

1.6    Settlement of Repayment Obligation. Any amount owed under the Repayment
Obligation may, in the Company’s discretion, be deducted from or offset against
any monies owed by the Company to the Executive, including salary, wages,
bonuses, vacation pay, or severance pay. Any amount owed the Company (after
giving credit for such deduction or offset) shall be paid to the Company
immediately upon written demand, to be delivered no earlier than the Date of
Termination. The Executive shall also pay any and all costs, including
attorney’s fees, incurred by the Company in collection of the Repayment
Obligation.

 

2.

Termination Benefits.

2.1    General. If the Executive’s employment is terminated either (i) by the
Company (other than for Cause) or (ii) by the Executive for Good Reason, then
the Executive shall be entitled to the benefits provided in this Section 2
(collectively and severally “Termination Benefits”). The Company’s obligation to
pay the Termination Benefits are subject to Executive’s compliance with
Section 5.9 (Release).

2.2    Base Salary. The Company shall pay the Executive his full base salary (at
the rate in effect at the time Notice of Termination is given) under the
Company’s regular payroll procedures (i) for a period of 12 months for a
termination within 12 months of the Start Date and (ii) for a period of six
months for a termination between 12 months and 24 months of the Start Date. The
Company shall give the Executive credit for any vacation earned but not taken
and pay such amount at the time that any bonus is paid under Section 2.3.

2.3    Pro Rata Bonus for Year of Termination. The Company shall pay the
Executive a bonus under the Company’s Key Officers Incentive Plan (together with
any successor plans, the “Bonus Plan”) for the year in which his employment
terminates, which bonus shall be (i) based upon the results achieved for the
Company or applicable profit centers under the Bonus Plan for the year and
(ii) prorated for the number of days during the year prior to the Date of
Termination. Such amount shall be paid when bonuses are required to be paid
under the Bonus Plan but not before 6 months after the Executive’s termination
of employment, if and to the extent required to avoid a tax under Section 409A
of the Internal Revenue Code of 1986 (the “Code”).

 

4



--------------------------------------------------------------------------------

2.4    Medical Coverage. The Company shall make a lump sum cash payment to the
Executive equal to the Executive’s COBRA premiums for 18 months of extended
medical coverage (including any applicable spouse and eligible dependent
coverage).

2.5    Outplacement Services. The Company shall provide reasonable and customary
outplacement services to the Executive for the shorter of (i) 12 months
following the Date of Termination and (ii) the date the Executive accepts an
offer of employment.

2.6    Termination Which Does Not Require Payment of Termination Benefits. No
Termination Benefits shall be provided by the Company to the Executive under
this Section 2 if the Executive’s employment is terminated:

(a)     By his death or disability; or

(b)     By the Executive other than for Good Reason; or

(c)     By the Company for Cause under this Agreement; or

(d)     For any reason after two years from the Start Date.

 

3.

No Obligation to Mitigate.

The Termination Benefits provided under Section 2 shall not be treated as
damages, but rather shall be treated as severance compensation to which the
Executive is entitled. The Executive shall not be required to mitigate the
amount of any Termination Benefit provided under Section 2 by seeking other
employment or otherwise; provided, however, any health welfare and fringe
benefits that the Executive may receive from full time employment by a third
person shall be applied against and reduce any such benefits thereafter to be
made available to the Executive under Section 2.4 and the outplacement services
under Section 2.5 would cease.

 

4.

Successor; Binding Agreement.

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. The assumption
shall be by agreement in form and substance satisfactory to the Executive.
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession shall entitle the Executive to terminate his employment for
Good Reason as provided in Section 1.3(g). As used in the Agreement “Company”
means the Company as previously defined and any successor to its business and/or
assets which executes and delivers the agreement provided for in this Section 4
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees, but the Executive may not
assign this Agreement. If the Executive should die while any

 

5



--------------------------------------------------------------------------------

amount would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to his devisee, legatee or other designee or, if
there be no such designee, to his estate.

 

5.

Miscellaneous.

5.1    Notice. All notices, elections, waivers and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, addressed to the Company at 1 Leggett Road,
Carthage, Missouri 64836 and to the Executive at the home address on file with
the Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

5.2    No Waiver. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in
writing, signed by the Executive and an officer of the Company. No waiver by
either party at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

5.3    Enforceability. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

5.4    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Missouri.

5.5    Disputes. Any dispute or controversy arising under or in connection with
this Agreement shall be settled by arbitration in accordance with the Commercial
Arbitration Rules procedures of the American Arbitration Association. If, at any
time after 90 days from the Date of Termination, the Executive and the Company
have not resolved any dispute or controversy arising under or in connection with
this Agreement, either the Executive or the Company may notify the other of an
intent to seek arbitration. Arbitration shall occur before a single arbitrator
in the State of Missouri; provided, however, that if the parties cannot agree on
the selection of such arbitrator within 30 days after the matter is referred to
arbitration, each party shall select one arbitrator and those arbitrators shall
jointly designate a third arbitrator to comprise a panel of three arbitrators.
The decision of the arbitrator shall be rendered in writing, shall be final, and
may be entered as a judgment in any court in the State of Missouri. The Company
and the Executive each irrevocably consent to the jurisdiction of the federal
and state courts located in the State of Missouri for this purpose. The Company
shall pay, within 30 days of receipt of the arbitrator’s decision, all costs and
expenses in connection with any arbitration under this Section 5.5, including
without limitation all reasonable legal fees incurred by Executive in connection
with such arbitration; provided, however, the Company shall not be obligated to
pay unless the Executive prevails on the majority of the dollar amount at issue
in the dispute.

 

6



--------------------------------------------------------------------------------

5.6    Sections; Captions. All references in this Agreement to Sections refer to
the applicable Sections of this Agreement. References in this Agreement to a
given Section (e.g., Section 2) shall, unless the context requires otherwise,
refer to all parts of such Section. The captions have been placed in this
Agreement for ease of reference only. They shall not be used in the
interpretation of this Agreement.

5.7    Term of Agreement. This Agreement shall continue in force for two years
after the Start Date; provided, however, any Repayment Obligation and any
Termination Benefits triggered prior to such date shall continue as obligations
of the Executive or the Company, as applicable.

5.8    Limited Right of Offset. The Company waives, and will not assert, any
right to set off the amount of any claims, liabilities, damages or losses the
Company may have against the Executive under this Agreement if (i) the
Executive’s employment is terminated by the Company without Cause, or (ii) the
Executive terminates his employment for Good Reason.

5.9.     Release. Notwithstanding any other provision of this Agreement, the
Executive shall receive payments and benefits under this Agreement only if the
Executive timely executes, returns to the Company, and does not revoke a release
and covenant not to sue agreement, in a form reasonably acceptable to the
Executive and the Company’s legal counsel.

5.10    Interpretation of Agreement and Application of Code Section 409A. This
Agreement is intended to conform to the requirements of Code Section 409A and
shall be interpreted accordingly. For such purposes, any stream of payments due
under this Agreement shall be treated as a series of separate payments. The
Executive shall be deemed to have terminated employment for purposes of this
Agreement only if he has incurred a termination of employment that constitutes a
“separation for service” within the meaning of Code Section 409A.

5.11    Withholding. The Company may withhold all federal, state, and local
income and employment taxes relating to Termination Benefits as required under
applicable laws and regulations.

5.12    Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof.

IN WITNESS WHEREOF, this Agreement has been signed as of the day and year first
above written.

 

EXECUTIVE:      LEGGETT & PLATT, INCORPORATED

/s/ Jeffrey L. Tate

    By:  

/s/ Karl G. Glassman

Jeffrey L. Tate     Name:  

Karl G. Glassman

    Title:  

President & Chief Executive Officer

 

7